DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Currently, the abstract is too short (less than 50 words) and does not sufficiently describe the instant invention.
The reference character “6” is labeled as expired air (paragraph 0070) and expired gas (paragraph 0064).
The reference characters “6b” and “6” are labeled as expired gas (paragraphs 0064 and 0088).
The reference character “6a” is not found in the drawings (paragraph 0065).
Appropriate correction is required.
Claim Objections
Claims 1-25 are objected to because of the following informalities:  
The comma after “third measurement means” should be removed for consistency (Claim 1, Line 13; Claim 24, Line 14; Claim 25, Line 7).
The phrases “over-ventilation” and “under-ventilation” should be changed to --the over-ventilation-- and --the under-ventilation-- since these were mentioned earlier (Claim 1, Lines 23, 24, 27, and 29; Claim 24, Lines 24, 25, 28, and 30; Claim 25, Lines 15, 16, 20, and 22).
The phrase “being indicative” should be changed to --indicative-- for consistency (Claim 1, Lines 28-29; Claim 24, Lines 29-30; Claim 25, Line 21)
The word “is” should be changed to --are-- to correct the grammatical error (Claim 3, Line 2).
The phrase “plotted/displayed the first and second” should be changed to --the plotted/displayed first and second-- to correct the grammatical error (Claim 9, Lines 2-3).
The word “represents” should be changed to --represent-- to correct the grammatical error (Claim 10, Line 2).
The word “half’s” should be changed to --halves-- to correct the grammatical error (Claim 11, Line 2).
The phrase “conflicting effects” should be changed to --the conflicting effects-- to maintain consistency with Claim 1 (Claim 17, Line 2; Claim 18, Line 2).
The phrase “the graphical user interface” should be changed to --a graphical user interface-- since this is the first time this is mentioned (Claim 25, Line 13).
Claims 2, 4-8, and 12-23 are objected for being dependent on objected Claim 1.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are interpreted under 35 USC 112(f):
First measurement means of Claims 1, 24, and 25
Second measurement means of Claims 1, 24, and 25
Third measurement means of Claims 1, 24, and 25
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a first measurement means”, “a second measurement means”, and “a third measurement means” (Lines 8, 10, and 13).  These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification only describes what the first, second, and third measurement means do and does not recite any physical structures to identify what the measurement means are (paragraphs 0064-0068).  Similar rejections are applied to Claim 24 (Lines 9, 11, and 14) and Claim 25 (Lines 9, 11, and 14).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 states “an area formed by connecting plotted/displayed the first and second scoring values” (Lines 2-3).  This statement is indefinite because it is unclear how an area can be formed using only two values or points.  It appears the applicant was trying to say an area is formed by connecting an origin point or common point.  However, the claim only says two points are being connected to form an area but that is not possible since connecting two points or values only forms a line.  Therefore, the formation of the area cannot be determined.  For examination purposes, the claim limitation will be interpreted as the values or points are connected and anything below or above the line formed is the area.
Claim 9 states “another outer shape” (Line 3).  This statement is indefinite because it is unclear what “another outer shape” is.  It appears the applicant was trying to say non-polygonal shapes.  However, Claim 9 is dependent on Claim 5 which establishes already that the outer shape is a polygon.  It is unclear if “another outer shape” is in reference to another polygon or a completely different shape like non-polygonal shapes (Ex: circle).  Therefore, the definition of “another outer shape” cannot be determined.  For examination purposes, the claim limitation will be interpreted as any non-polygonal shape like a circle.
Claim 24 states “a computer system for cooperating with and/or controlling an associated mechanical ventilation system” and “the associated mechanical ventilation system comprising” (Lines 1-5).  This statement is indefinite because it is unclear whether or not the claim limitations are positively claiming the structure of the mechanical ventilation system.  It appears the applicant was trying to positively claim the structure of the mechanical ventilation system.  However, the computer system is stated as only cooperating with and/or controlling the mechanical ventilation system and does not positively state that the mechanical ventilation system is included in the structure, making the description of the mechanical ventilation system functional language.  Therefore, whether or not the structure of the mechanical ventilation system is being positively claimed cannot be determined.  For examination purposes, the claim limitation will be interpreted as the computer system is configured for cooperating with and/or controlling the mechanical ventilation system that has all the structure recited in Claim 24.
Claims 2-8 and 10-23 are rejected for being dependent on rejected Claim 1.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-25 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 discusses a mechanical ventilation system, the system comprising: a ventilator; a control, the ventilator being controllable by said control; a first measurement means arranged for measuring parameters of inspired gas, the first means being capable of delivering a first data to said control; a second measurement means arranged for measuring a respiratory feedback in expired gas, the second means being capable of delivering a second data to said control; a third measurement means arranged for measuring one or more blood values, the third means being capable of delivering a third data to said control, the control applying a set of preference functions to convert the first, second, and third data into corresponding scoring values; the system comprising a graphical user interface (GUI) with a multi-dimensional coordinate system, wherein multiple pairs of scoring values are arranged for being displayed in the coordinate system, where each pair of scoring values comprises a first and a second scoring values, the first and second scoring values having conflicting effects in response to overventilation and underventilation in the GUI; the first scoring value is a translated variable related to overventilation, the first scoring value being displayed at a first axis in a first direction in the GUI, the second scoring value is a translated variable related to underventilation, the second scoring value being displayed at a second axis in a second direction in the GUI, the first and second scoring values in each pair of scoring values represent opposite clinical preferences, and different pairs of scoring values represent clinical preferences associated with different physiological variables.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 1.
Claim 24 discusses a computer system for cooperating with an associated mechanical ventilation system, the associated mechanical ventilation system comprising similar claim limitations to Claim 1 above.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 24.
Claim 25 discusses a non-transitory storage medium comprising a computer program product having instructions, the computer program product, when executed by a computing device or system, causes the computing device or system to perform functions similar to the claimed invention of Claims 1 and 24 above.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 25.
Claims 2-23 contain allowable subject matter due to their dependency on Claim 1.
Several prior art similar to the claimed invention are discussed below.
Colman et al. (US 2011/0040713) discusses a method of generating a pulmonary index value of a patient.  Regarding Claim 1, Colman discusses the use of a PI value that is indicative of hypoventilation and hyperventilation and utilizing respiratory rate as one of the measured parameters (Colman: paragraph 0108).  Colman also establishes the EtCO2 levels being a sign of hypoventilation and hyperventilation.  The graphs of Colman are simple in design, showing a curve of the EtCO2 axis alongside an ordinary level axis (Colman: Fig 1A).  This curve shows only one pair of “scoring values” being on left and right sides of the curve’s peak.  The instant invention requires “multiple pairs of scoring values” and “different pairs of scoring values”.  Colman merely has one pair of these values and does not include multiple, different pairs of scoring values within one graphical display.  It would not make sense to stack or overlay additional pairs of “scoring values” with different physiological variables or parameters as the axes would be unable to accommodate for the different physiological units involved.  The instant invention is particular about the GUI display, showing conflicting effects on opposite sides of an origin point within a radar chart which are being affected by overventilation and underventilation (Fig 2A).  Colman does not have anything related to a radar chart.  Therefore, Colman does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 24 and 25.
Yamamoto et al. (US 2013/0131465) discusses an analysis device that uses radar charts.  Though the concept of using radar charts in the medical field is not new, the instant invention is requiring the display of the radar chart to be in a particular fashion.  Specifically, as established earlier with Colman, the GUI display needs to show multiple, different pairs of scoring values with conflicting effects that are affected by overventilation and underventilation.  Yamamoto displays different parameters on a radar chart (Yamamoto: Fig 12) but the radar chart does not use the origin point as a “middle ground”.  In contrast, Yamamoto uses regions to determine if something is normal or abnormal.  The farther the values are from the center, the more abnormal the values are.  Parameters on opposite corners across the radar chart are not showing conflicting effects and are merely different parameters.  Additionally, Yamamoto doesn’t discuss anything about overventilation or underventilation.  Therefore, Yamamoto does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 24 and 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
US 2013/0338459 discusses embodiments related to pulse oximetry including some graphical representations showing different parameters in time series (Fig 2a).
US 2010/0331700 discusses an ultrasonic diagnosis apparatus with radar charts for graphic display (Fig 4).
US 2009/0094053 discusses an apparatus that receives sets of diagnosis parameters with patients and provides them on spider charts for visual display (Figs 1-2).
US 2010/0217738 discusses a body condition characterization apparatus with different parameters shown on a radar chart (Fig 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785